Citation Nr: 0321126	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  02-09 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder, claimed as psychiatric problems, nervousness, and 
depression.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1963 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


REMAND

During the course of the veteran's claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (implementing the statutory changes).  
Among other things, the VCAA expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  Specifically, upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information should be provided by the claimant and what 
information VA will attempt to obtain on the claimant's 
behalf. Id.     

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Board acknowledges that 
a report of contact dated in March 2001 reflects the RO's 
attempts to contact the veteran by telephone to provide the 
notice required by the VCAA.  However, as the report of 
contact indicates, both attempts were unsuccessful.  

In addition, the VCAA enhanced VA's duty to assist a claimant 
in developing facts pertinent to his claim.  In particular, 
VA is required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  If after making such reasonable 
efforts VA is unable to obtain all of the relevant records 
sought, VA must so notify the claimant. Id.  Such notice must 
identify the records not obtained, explain the efforts made 
to obtain them, and describe any further action VA will take 
on the claim. Id.  VA regulations further specify that 
"reasonable efforts" will generally consist of an initial 
request for records and, if the records are not received, at 
least one follow-up request.  38 C.F.R. § 3.159(c)(1).

Review of the claims folder shows that the RO issued a 
request in December 2000 to Mercy Regional Health Center for 
the veteran's records of psychiatric treatment.  There are no 
medical records from Mercy Regional Health Center in the 
claims file and no response from the facility indicating that 
records could not be found.  In addition, there is no notice 
to the veteran indicating that the records were not obtained 
and advising him of further action to be taken.  Pursuant to 
the VCAA, a remand is required so that the RO may ensure 
compliance with the duty to assist.   

Finally, the Board notes that there is a document in the 
claims folder, submitted from the veteran, which is written 
in Spanish.  The RO should follow appropriate procedures to 
secure a translation and associate that translation with the 
claims folder.  See VA Adjudication Procedures Manual, M21-1, 
Part III, § 1.13.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  It should afford 
the appropriate period of time for 
response.  

2.  The RO should issue a follow-up to 
the December 2000 request for records 
from Mercy Regional Health Center.  If no 
response is received, it should take the 
appropriate steps to so notify the 
veteran and advise him of any additional 
action to be taken.  

3.  The RO should secure a translation of 
a document in written in Spanish, so 
identified in the claims folder, and 
associate that translation with the 
record.  

4.  If any additional evidence is 
received, the RO should readjudicate the 
issue on appeal and furnish the veteran 
and his representative a supplemental 
statement of the case if the disposition 
remains unfavorable.  It should afford 
the applicable opportunity for response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




